ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                )
                                           )
Qwest Government Services, Inc.            )       ASBCA No. 62059
 d/b/a CenturyLink QGS                     )
                                           )
Under Contract Nos. GS00T07NSD0002         )
                    T.O. NXUQ000008 et al. )

APPEARANCE FOR THE APPELLANT:                      Mark Hill, Esq.
                                                    Associate General Counsel

APPEARANCES FOR THE GOVERNMENT:                    William E. Brazis, Jr., Esq.
                                                    DISA General Counsel
                                                   Vera A. Strebel, Esq.
                                                   Colleen M. Eagan, Esq.
                                                    Trial Attorneys
                                                    Defense Information Systems Agency
                                                    Scott Air Force Base, IL

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: January 19, 2022


                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62059, Appeal of Qwest Government
Services, Inc. d/b/a CenturyLink QGS, rendered in conformance with the Board’s Charter.

      Dated: January 19, 2022


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals